UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYVLANIA

WILSON P. RICHARD, :
‘CIVIL ACTION NO. 3:18-CV-559
Plaintiff, :
(JUDGE MARIANI)

V. :(Magistrate Judge Carlson)
FINANCE of AMERICA MORTGAGES, LLC,
formerly known as GATEWAY FUNDING
DIVERSIFIED MORTGAGE SERVICES, LP,
et al.,

Defendants.

ORDER
AND NOW, THIS C ) Ya DAY OF AUGUST 2019, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 100) for clear error or manifest
injustice, IT 1S HEREBY ORDERED THAT:
1. The R&R (Doc. 100) is ADOPTED for the reasons discussed therein;
2. The Motion of Defendant to Dismiss Plaintiffs Second Amended Complaint as to
Ocwen Pursuant to Fed. R. Civ. Pa. 12(b)(6) is GRANTED;
3. Defendant Ocwen is DISMISSED from this action;
4. As this case was previously referred to Magistrate Judge Carlson “for the purpose
of conducting all pre-trial proceedings and issuing rulings or Reports and

Recommendations on all pre-trial motions, in accordance with 28 U.S.C. a§
636(b)” (Doc. 66), this case is REMANDED to Magistrate Judge Carlson for further

proceedings. a

(L-

Rébert D. Marian
United States District Judge
